Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to because the title of the invention is not accurately descriptive of the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The following title is suggested: “Aluminum oxide-forming composition and method for producing same”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin film” and “thin film shaped” render the claims indefinite because “thin” is a relative term which is not defined by the claim; the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that prior art references (e.g. WO’861 as applied in the art-based rejection below) also employ the term “thin film”; however, the disclosure of the reference describes the thickness of the film and thus the requisite degree of “thin film” can be ascertainable.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41-46 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HAGA-WO’861 et al (WO-2016027861 A1).
	Claim 41:  WO’861 teaches a method for producing a composition for forming a thin film of aluminum oxide comprising partially hydrolyzing an organoaluminum compound by adding water to a solution containing the organoaluminum compound and an organic solvent (WO’861, page 14, section “Second embodiment of the present invention”, step (A).  The organoaluminum compound is a trialkyl aluminum compound (WO’861, page 14, section “Process (A)”, fourth paragraph in the section).  The organic solvent is a non-polar organic solvent (page 15, 2nd and 4th paragraphs).  The molar ratio of water to the solution is 0.4 to 1.25 (page 15, 1st paragraph) which is within and overlapping the claimed molar ratio range of 0.5 to 1.4.  Therefore, the claim is anticipated or would have been obvious to select the molar ratio within the overlapping range of 0.5 to 1.3.
	Claim 42:  The trialkyl aluminum preferably contains an isobutyl group (WO’861, page 14, 3rd paragraph from the bottom of page).  
	Claim 43:  WO’861 teaches a composition for forming an aluminum oxide thin film comprising a solution containing comprising a partially hydrolyzing organoaluminum compound and an organic solvent (WO’861, page 14, section “Second embodiment of the present invention”, step (A)).  The organoaluminum compound is a trialkyl aluminum compound (WO’861, page 14, section “Process (A)”, fourth paragraph in the section) containing a butyl group (WO’861, page 14, 3rd paragraph from the bottom of page), which is a C-4 alkyl, and thus inherently, the molar ratio of the butyl group relative to Al-atoms is within the range of 0.2 to 2 and the molar ratio of O-atoms relative to Al-atoms is within 0.5 to 1.4.  The organic solvent is a non-polar organic solvent (page 15, 2nd and 4th paragraphs). 
	Claim 44:  The trialkyl aluminum preferably contains an isobutyl group (WO’861, page 14, 3rd paragraph from the bottom of page).  
	Claim 45:  WO’861 teaches a method of making an aluminum oxide thin film comprising coating a substrate with the composition and heating the coated substrate to remove solvent (page 14, steps (B) & (C) and page 19, 7th paragraph). 
	Claim 46:  WO’861 teaches a substrate-forming binder; that is, polymers that form plastics wherein the polymers are binder that form a plastic substrate, and the substrate can assume a plate shape or composite (page 18, 7th & 8th paragraphs) which means the  result is particulate-aluminum oxide in the binder.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



December 17, 2022